Case 9:18-cv-80176-BB Document 550-17 Entered on FLSD Docket 06/01/2020 Page 1 of 7

 

From: Ira K [clocktime2020@gmail.com]
Sent: 3/11/2014 11:21:13 PM

To: Craig S Wright [craig@rcjbr.org]
Subject: Re: Another

I totally understand any apprehension towards trusting me or anyone with confidential matters.
I already feel honored that you trusted me with as much information as you have.

Each day I enjoy reading the daily news about Bitcoin and thinking to myself I am one of the
priviledged few who knows the real caped crusaders.

The sad part is that Dave isn't here to enjoy it. It just doesn't seem fair.
I hope the saying is true that everything happens for a reason. Sometimes I just can't see it.

In regards to the company stuff, I won't ever do anything with it without talking to you first.

Sincerely,
Tra

On Tue, Mar 11, 2014 at 1:36 AM, Craig S Wright <craig@rcjbr.org> wrote:

We are not listing until we have merged the group etc.

So there is a little more to be done and you cannot easily vest this right now, it is private equity.

Company share structure

 

 

Share class Share description Number issued Total amount paid Total amount unpaid
FOU FOUNDERS 21500000 21500000.00 0.00
ORD ORDINARY 20000000 20000000.00 0.00

 

Members
PANOPTICRYPT PTY LTD 43 ST JOHNS AVENUE , GORDON NSW 2072

    

ORD 17000000 Yes No

 

CONFIDENTIAL DEFAUS_00115950
Case 9:18-cv-80176-BB Document 550-17 Entered on FLSD Docket 06/01/2020 Page 2 of 7

DENARIUZ SG 108 NAMLY AVE, SINGAPORE , SINGAPORE

    

ORD 3000000 Yes Yes

WRIGHT , CRAIG STEVEN 43 ST JOHNS AVENUE , GORDON NSW 2072

 

FOU 21500000 Yes No

The FOU {Founders} shares are the ones Dave has a right to.

You and your father own 10,642,500 shares. This is 49.5% of the founder shares.
e You have a right to appoint 1 director

® You have aright to the quarterly accounts

® You have the rights to sell these when the company is floated

® The book value is around 5-7 million dollars, but it is a young company etc. So what it makes at float makes the
difference,

Even if we do not access the drives, Dave’s legacy is worth something.

[hope you understand taking so long to talk to you etc, but Edo not trust easily and only de now as | loved Dave.

Regards,

Craig

From: Ira K [mailto:clocktine2020@gmail.com|
Sent: Saturday, 8 March 2014 2:33 PM

 

To: Craig Wright
Subject: Re: Another

 

CONFIDENTIAL DEFAUS_00115951
Case 9:18-cv-80176-BB Document 550-17 Entered on FLSD Docket 06/01/2020 Page 3 of 7

Very well good sir.

On Fri, Mar 7, 2014 at 5:22 PM, Craig Wright <craig@rcjbr.org> wrote:

It is mot. lam far from hurnble, but | will not take from Dave. | had an idea, but it would never have executed without
Dave

Dave was my sounding board, he fixed my errars.

Dr. Craig Wright LLM GSE GSM GSC MMIiT MNSA MinfoSec CISSP/ISSMP CISM CISA

CJ

Tal: + 612 8003 7553 | Mobile: +61 417 683 914

  

org

htto://www.rcibr.or

 

From: Ira K [mailto:clocktimez020@qmail.com]
Sent: Saturday, 8 March 2014 4:23 AM

To: Craig Wright

Subject: Re: Another

 

Craig,

What the F? I thought humility was not your strong suit.

I understand Dave may have helped you in many ways, but the idea was yours.

As we speak, journalists around the world are in a frenzy searching for the person

 

 

who came up with the idea, not the team behind it.

CONFIDENTIAL DEFAUS_00115952
Case 9:18-cv-80176-BB Document 550-17 Entered on FLSD Docket 06/01/2020 Page 4 of 7

The crown is yours to claim if you ever choose to.

Satoshi lives and prospers :-)

Tra

fra,

What is true?

l had math skills and some coding, that frankly was crud (better than some, but really). Dave could edit his way
through hell and back. | am not a team player. | arn a terrible boss and slave driver, but with Dave | was far more.

Satoshi was a team. Without the other part of that team, he died.

Regards,

Dr. Craig Wright LLM GSE GSM GSC MMiT MNSA MinfoSec CISSP/ISSMP CISM CISA

CJ

Tel: + 612 8003 7553 | Mobile: +61 417 683 914

  

Org

htto://www.rcjbr.or,

 

From: Ira K [mailto:clocktime2020@qmail.com]
Sent: Friday, 7 March 2014 5:08 PM

 

 

CONFIDENTIAL DEFAUS_00115953
Case 9:18-cv-80176-BB Document 550-17 Entered on FLSD Docket 06/01/2020 Page 5 of 7

To: Craig S Wright
Subject: Re: Another

Craig,

Thanks so much for sharing the emails. I encrypted them on to a thumb drive
and deleted them from my email account. Maybe one day you'll allow me to

submit them to the Smithsonian :-)

When the time is right I hope you let the world see the true Satoshi.
You rightfully deserve all the praise for your invention. It must be
an amazing feeling to see how far it's become. I know Dave would

be proud.

Love this quote.

If I have to tear down the world to disrupt it and make it better I will.

— Craig S. Wright

Sincerely,

Tra

 

 

CONFIDENTIAL DEFAUS_00115954
Case 9:18-cv-80176-BB Document 550-17 Entered on FLSD Docket 06/01/2020 Page 6 of 7

On Thu, Mar 6, 2014 at 5:54 PM, Craig S Wright <craig@rcjbr.org> wrote:
Again.

PLEASE delete the emails or at least encrypt thern or something once you have read them.

From: Ira K [mailto:clocktime2020@gmail.com|
Sent: Friday, 7 March 2014 9:39 AM

 

To: Craig S Wright
Subject: Re: Another

Agreed.

iwill send you some rather private early emails today as long as you PROMISE to delete after reading.

Leave others to be Satoshi and leave Dave not to be.

Apreed?

From: Ira K [mailto:clocktime2020@gmaii.com]
Sent: Friday, 7 March 2014 1:38 AM

To: Craig S Wright

Subject: Re: Another

 

Craig,

Am I supposed to do something with the 2 .asc files you sent? I'm not sure

 

 

 

what they are for.

CONFIDENTIAL DEFAUS_00115955
Case 9:18-cv-80176-BB Document 550-17 Entered on FLSD Docket 06/01/2020 Page 7 of 7

Also I can't stop thinking that we may have 300,000 Bitcoins, but simply don't
know how to retrieve them. It's certainly enough to change my family's life and

my wife's family back in Thailand.

I should probably start trying to figure out how to access Dave's drives, but I'm still
not sure who to trust them with. I think the only person would be you, so I was wondering
if I could mail them to you? Or do have any plans on visiting the states? You are

welcome to come stay with us and I could show you more of Dave's stuff.

Thanks,

Ira

On Tue, Feb 25, 2014 at 11:27 PM, Craig S Wright <craig@rcjbr.org> wrote:

This is about all I can find.

The date on one is set ahead for some reason.

 

I do not have the passwords / phrases for them.

 

 

 

CONFIDENTIAL DEFAUS_00115956
